              Case 4:19-cv-00892-HSG Document 228-2 Filed 10/21/19 Page 1 of 2




 1 MARK R. CONRAD (CA Bar No. 255667)
   WILLIAM J. COOPER (CA Bar No. 304524)
 2 COURTNEY C. AASEN (CA Bar No. 307404)
   CONRAD & METLITZKY LLP
 3 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94111
 4 Tel: (415) 343-7100
   Fax: (415) 343-7101
 5 Email: mconrad@conradmetlitzky.com
   Email: wcooper@conradmetlitzky.com
 6 Email: caasen@conradmetlitzky.com

 7 LINDSAY L. RODMAN (pro hac vice forthcoming)
   IRAQ AND AFGHANISTAN VETERANS OF AMERICA
 8 85 Broad Street
   New York, NY 10004
 9 212-982-9699
   lindsay@iava.org
10
   Attorneys for Iraq and Afghanistan Veterans of America
11

12                                 UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                         OAKLAND DIVISION
15
     SIERRA CLUB and SOUTHERN BORDER                CASE NO. 4:19-cv-00892-HSG
16   COMMUNITIES COALITION,
                                                    [PROPOSED] ORDER GRANTING CONSENT
17            Plaintiffs,                           MOTION FOR LEAVE TO FILE BRIEF OF IRAQ
                                                    AND AFGHANISTAN VETERANS OF AMERICA
18       v.                                         AS AMICUS CURIAE IN SUPPORT OF
                                                    PLAINTIFFS’ MOTION FOR PARTIAL
19   DONALD J. TRUMP, President of the United       SUMMARY JUDGMENT
     States, in his official capacity; MARK T.
20   ESPER, Secretary of Defense, in his official
     capacity; and STEVEN MNUCHIN, Secretary        Summary Judgment Hearing: Nov. 20, 2019
21   of the Treasury in his official capacity,      Time: 10:00 a.m.
22            Defendants.
23

24

25

26

27

28
     NO. 4:19-cv-00892-HSG [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
            Case 4:19-cv-00892-HSG Document 228-2 Filed 10/21/19 Page 2 of 2




 1         Upon consideration of the Consent Motion of Iraq and Afghanistan Veterans of America for

 2 Leave To File Amicus Curiae Brief in Support of Plaintiffs’ Motion for Partial Summary Judgment, and

 3 good cause appearing, it is hereby ORDERED that the motion is GRANTED. The clerk is directed to

 4 file the brief attached to amicus Iraq and Afghanistan Veterans of America’s motion on the docket in

 5 this matter.

 6

 7 DATED: _____________________
                                                       HON. HAYWOOD S. GILLIAM, JR.
 8                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
     NO. 4:19-cv-00892-HSG [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
